Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148347                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148347
                                                                    COA: 308999
                                                                    Wayne CC: 11-002103-FC
  RANDALL SCOTT OVERTON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 31, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing whether the evidence was sufficient to show that the defendant engaged in the
  “intrusion, however slight, of any part of a person’s body or of any object into the genital
  or anal openings of another person’s body,” MCL 750.520a(r), such that his conviction of
  first-degree criminal sexual conduct under MCL 750.520b can be sustained. The parties
  should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2014
           p0610
                                                                               Clerk